DETAILED ACTION
The amendment filed on 5/5/22 has been received and considered. By this amendment, Claims 1 and 15 are amended. Claims 1-24 are pending in the application. 
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 5/5/22, with respect to the rejection(s) of claim(s) 1-3, 7-10, 14-20, and 24 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aghassian (PG Pub. 2010/0204756).
Applicant further clarified that support for the amendment can be found in paragraphs 35-44, which generally describe the addition and subtraction of inductors or capacitors to change the resonant frequency of the transmitter circuit (i.e., tune or de-tune the circuit) along with paragraphs 45-61 and Figures 2-3. The examiner points specifically to paragraphs 44 and 59, which teach tuning the external resonant circuit to lower than the operating frequency, and paragraph 85, which uses an inductor to reduce this resonant frequency.
Regarding Meskens teaching the manipulation of implantable components instead of external components, the examiner considers the effects on transmission would be the same if the manipulation was done to the external components because the signals would have the same characteristics just in the opposite direction.
Double Patenting
The double patenting rejection made in the previous Office Action are withdrawn in view of the current amendments. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-10, 14-20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loftin et al. (PG Pub. 2002/0032471) in view of Aghassian (PG Pub. 2010/0204756).
Regarding Claims 1 and 17, Loftin discloses an apparatus, comprising:
an external resonant circuit comprising an external coil (see 13a and 13b; par. 29 and 31); and
one or more driver bridges (see amplifiers 52 and 62; Fig. 4A and 4B) configured to cause the external coil to transfer power and data to an implantable receiver circuit (see coil 22; par. 21) using separate power and data time slots (see par. 40),
wherein the quality factor of the external resonant circuit is lower during the data slots than during the power time slots (see par. 7). Loftin does not disclose lowering the quality factor by de-tuning the external resonant circuit using at least one of capacitance and inductance. Aghassian discloses a power and data transfer system that teaches de-tuning the external resonant circuit using a capacitor (see capacitor 200a; par. 41 and Fig. 4). It would have been obvious to one of ordinary skill in the art at the time of the invention to control the external resonant circuit using capacitors because Aghassian teaches the capacitance affects the resonant frequency and thus, the quality factor depending on the mode of telemetry desired (see par. 26, 37, 41, and 43).
Regarding Claims 2 and 16, Loftin discloses wherein the external resonant circuit is a resonant tank circuit (see Fig. 4A).
Regarding Claims 3 and 18, Loftin discloses wherein a resonance frequency of the external resonant circuit is adjusted during the data time slot so as to be lower or higher than the resonant frequency of the external circuit during the power time slots (see par. 38).
Regarding Claim 7, Loftin discloses wherein a peak amplitude of current used to drive the external coil during the data time slots is lower than a peak amplitude of current used to drive the external coil during the power time slots (see par. 37).
Regarding Claim 8, Loftin discloses wherein the implantable receiver circuit comprises an energy rectifier, and wherein the peak amplitude of current used to drive the external during the data time slot is such that the energy rectifier does not allow current to pass there through during the data time slots (see par. 22).
Regarding Claim 9, Loftin discloses wherein the one or more driver bridges comprises a single driver bridge that is used to drive the external coil during both the power and data time slots (see par. 31 and 33).
Regarding Claims 10 and 20, Loftin discloses wherein the one or more driver bridges comprise at least one data driver bridge that is used to drive the external coil during the data time slots and at least one power driver bridge that is used to drive the external coil during the power time slots (see Fig. 4A and 4B).
Regarding Claim 14, Loftin discloses wherein the one or more drivers comprise a first dedicated driver bridge that is used to drive the external coil during the data time slots and a second dedicated driver bridge that is used to drive the external coil during the power time slots (see par. 32-33).
Regarding Claim 15, see rejection of similarly worded Claims 1, 3, and 9 above.
Regarding Claim 24, Loftin discloses 
a capacitor (see C1) connected to the implantable coil and forming part of the implantable resonant circuit; and
a resistor (see R2) connectable in parallel to the capacitor via an implantable switch (see SW2),
wherein during the transfer of data the implantable switch is closed so as to connect the resistor to the implantable resonant circuit to reduce the quality factor of the implantable resonant circuit, and wherein during the transfer of power the implantable switch is opened so as to disconnect the resistor from the implantable resonant circuit (see Fig. 4B).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loftin et al. (PG Pub. 2002/0032471) in view of Aghassian (PG Pub. 2010/0204756) as applied to Claims 1-3 above, and further in view of Meskens et al. (PG Pub. 2012/0109256).
Regarding Claim 4, Loftin does not elaborate on adjusting the resonant frequency. Meskins discloses a similar communication system wherein the resonance frequency of the external resonant circuit is adjusted during the data time slots by selectively adding one or more inductive or capacitive components to the external resonant tank circuit (see par. 25 and 37). It would have been obvious to one of ordinary skill in the art at the time of the invention to add one or more components to the resonant tank circuit to control the quality and type of communication that occurs (see par. 37-38).
Regarding Claim 5, Meskens further discloses wherein the resonance frequency of the external resonant circuit is adjusted during the data time slots by selectively connecting one or more inductors, in series, between the one or more driver bridges and the external coil (see par. 37). It would have been obvious to one of ordinary skill in the art at the time of the invention to add one or more components in series to maximize efficiency of the power transfer (see par. 25). 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loftin et al. (PG Pub. 2002/0032471) in view of Aghassian (PG Pub. 2010/0204756) as applied to Claims 1-3 above, and further in view of Meskens et al. (PG Pub. 2009/0216296).
Regarding Claim 6, Loftin does not disclose removing one or more inductive or capacitive components to adjust the resonance frequency. Meskens (‘296) discloses wherein the resonance frequency of the external resonant circuit is adjusted during the data time slots by selectively removing one or more inductive or capacitive components from the external resonant tank circuit (see par. 127). It would have been obvious to one of ordinary skill in the art at the time of the invention to remove one or more components to optimize performance (see par. 127).
Allowable Subject Matter
Claims 11-13 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not seem to show the circuitry described as disclosed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Malpas et al. (PG Pub. 2007/0296393) discloses de-tuning a field toward or away from an optimal resonant frequency (see par. 17) for the transmission of power and power related information (see par. 131). 
Lee et al. (PG Pub. 2012/0306284) discloses using inductors to increase a Q value (see par. 45).
Low et al. (PG Pub. 2013/0043735) discloses using capacitors to define resonant frequency (see par. 50).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.P/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792